Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 10/23/2020 is acknowledged.  The traversal is on the ground(s) that that the “pending claims do not lack unity of invention”.  This is not found persuasive because all species share technical features as set forth in the restrictions (which are components of a sanitization system) which have been disclosed by the prior art of Hill as discussed therein.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/23/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 11-12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the presence" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the presence" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the presence" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the presence" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 16, it is not clear what the limitations “at least two or more instances of the control system” in lines 3 and 5 are attempting to indicate/set forth and it is not clear how “instances” can be “positioned at spaced-apart positions in the room” or “be in electrical communication with each other via a network”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (20050194026).
As to Claim 1, Lu (‘026) discloses an apparatus (500), comprising: 
a sanitization system (501) configured to sanitize, at least in part, an interior space of a room, the sanitization system, including: 
a control system (512) being configured to be positioned relative to the interior space (514) of the room (504a, 513); and 
the control system (512) also being configured to be in electrical communication with: 
a sensor assembly (511) being configured to be positioned in the interior space (514) of the room (504a, 513); and 
a door-locking mechanism (510 – 510a, 510b, 510c, 510d) being configured to be operatively connected to a door (502, 503) (see Figure 5D), in which the door (502, 503) is an entrance to the interior space (514) of the room (504a, 513) (see entire document, particularly Figures 5A and 5D); and 
a sanitation-light source (550 – 551-554) being configured to be positionable in the interior space (514) of the room (504a, 513).

	As to Claim 6, Lu (‘026) discloses that the control system (512) is further configured to:
transmit a light-source control signal to the sanitation-light source (550 – 551-554) (see entire document, particularly p. 12 [0102]); and 
the sanitation-light source (550 – 551-554) is further configured to: 
receive the light-source control signal from the control system (512), in which the light-source control signal, in use, selectively turns ON and OFF the sanitation-light source (550 – 551-554) (see entire document, particularly p. 12 [0102]); and 
selectively emit a sanitation light into the interior space (514) of the room (504a, 513), in response to the sanitation-light source (550 – 551-554) receiving the light-source control signal in such a way that the sanitation light, which is emitted by the sanitation-light source (550 – 551-554) during use, sanitizes, at least in part, the interior space (514) of the room (504a, 513) (see entire document, particularly p. 12 [0102]).

As to Claim 10, Lu (‘026) discloses that the control system (512) is further configured to:
control, in use, operation of the sanitation-light source (550 – 551-554) once the control system (512) is electrically connected to the sanitation-light source (550 – 551-554), and the sanitation- light source (550 – 551-554) receives electrical power (see entire document, particularly p. 12 [0102] and [0106]).
As to Claim 13, Lu (‘026) discloses that the control system (512) is further configured to:
turn OFF the sanitation-light source (550 – 551-554) once a predetermined time duration has lapsed after the control system (512) had turned ON the sanitation-light source (550 – 551-554) (see entire document, particularly p. 12 [0102]).

Claim(s) 1-2, 5-6, 10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoenfeld (20120153783).
As to Claim 1, Shoenfeld (‘783) discloses an apparatus (10; 110; 210), comprising: 
a sanitization system (40; 140; 240) configured to sanitize, at least in part, an interior space of a room (16a-16d/18; 111/118; 218) (see Figures 5-5A and 12A), the sanitization system, including: 
a control system (42, 44; 142, 144) being configured to be positioned relative to the interior space of the room (16a-16d/18; 111/118; 218); and 
the control system (42, 44; 142, 144) also being configured to be in electrical communication with: 
a sensor assembly (see p. 5 [0056] – line 12, p. 5 [0063] – line 11) being configured to be positioned in the interior space of the room (16a-16d/18; 111/118; 218); and 
a door-locking mechanism (20, 26, 28, 44; 144; p. 6 [0067] - lines 5-8) being configured to be operatively connected to a door (12a-12d, 14; 112, 114; 212, 214) (see Figures 3-5, 7-10, and p. 6 [0067] - lines 5-8), in which the door (12a-12d, 14; 112, 114; 212, 214) is an entrance to the interior space of the room (16a-16d/18; 111/118; 218) (see entire document, particularly Figures 3-5, 7-10, and p. 6 [0067] - lines 5-8); and 
a sanitation-light source (40; 140; 240) being configured to be positionable in the interior space of the room (16a-16d/18; 111/118; 218) (see Figures 5A, 12A, and 17A).

As to Claim 2, Shoenfeld (‘783) discloses that the control system (42, 44; 142, 144) is further configured to:
be in electrical communication with a display assembly (121) that is positioned outside of the room (111/118) in such a way that the display assembly (121), in use, capable of receiving, from the control system (42, 44; 142, 144), an occupancy-indication signal, in which the occupancy- indication signal indicates an occupation status of the room (16a-16d/18; 111/118; 218).

	As to Claim 5, Shoenfeld (‘783) discloses that the control system (42, 44; 142, 144) is further configured to:
transmit a door-control signal to the door-locking mechanism (20, 26, 28, 44; 144; p. 6 [0067] - lines 5-8) (see p. 4 [0052], p. 5 [0056] – lines 11-16); and 
the door-locking mechanism (20, 26, 28, 44; 144; p. 6 [0067] - lines 5-8) is further configured to: 
selectively lock the door (12a-12d, 14; 112, 114; 212, 214) in response to the door-locking mechanism (20, 26, 28, 44; 144; p. 6 [0067] - lines 5-8), in use, receiving the door-control signal from the control system (42, 44; 142, 144) in such a way that the door-locking mechanism (20, 26, 28, 44; 144; p. 6 [0067] - lines 5-8), in use, selectively locks and unlocks the door (12a-12d, 14; 112, 114; 212, 214) (see p. 4 [0052], p. 5 [0056] – lines 11-16 and [0061] – 3rd – 6th lines from the bottom and [0062]-[0064]).
	
As to Claim 6, Shoenfeld (‘783) discloses that the control system (42, 44; 142, 144) is further configured to:
transmit a light-source control signal to the sanitation-light source (40; 140; 240) (see entire document, particularly p. 5 [0056] – lines 9-11 and [0063] – lines 8-10, p. 6 [0070]); and 
the sanitation-light source (40; 140; 240) is further configured to: 
receive the light-source control signal from the control system (42, 44; 142, 144), in which the light-source control signal, in use, selectively turns ON and OFF the sanitation-light source (40; 140; 240) (see entire document, particularly p. 5 [0056] – lines 9-11 and [0063] – lines 8-10 and last 7 lines); and 
selectively emit a sanitation light into the interior space of the room (16a-16d/18; 111/118; 218), in response to the sanitation-light source (40; 140; 240) receiving the light-source control signal in such a way that the sanitation light, which is emitted by the sanitation-light source (40; 140; 240) during use, sanitizes, at least in part, the interior space of the room (16a-16d/18; 111/118; 218) (see entire document, particularly p. 5 [0056] – lines 9-11 and last 8 lines and [0063] – lines 8-10 and last 7 lines, p. 6 [0070]).

As to Claim 10, Shoenfeld (‘783) discloses that the control system (42, 44; 142, 144) is further configured to:
control, in use, operation of the sanitation-light source (40; 140; 240) once the control system (42, 44; 142, 144) is electrically connected to the sanitation-light source (40; 140; 2404), and the sanitation- light source (40; 140; 240) receives electrical power (via 42/142) (see entire document, particularly p. 5 [0056] and [003], p. 6 [0070]).

As to Claim 13, Shoenfeld (‘783) discloses that the control system (42, 44; 142, 144) is further configured to:
turn OFF the sanitation-light source (40; 140; 240) once a predetermined time duration has lapsed after the control system (42, 44; 142, 144) had turned ON the sanitation-light source (40; 140; 240) (see entire document, particularly p. 5 [0056] - lines 9-11 and [0063] – lines 8-10).

As to Claim 14, Shoenfeld (‘783) discloses that the control system (42, 44; 142, 144) is further configured to:
transmit a door-control signal to the door-locking mechanism (20, 26, 28, 44; 144; p. 6 [0067] - lines 5-8) in such a way that the door-control signal, in use, urges the door-locking mechanism (20, 26, 28, 44; 144; p. 6 [0067] - lines 5-8) to unlock the door (12a-12d, 14; 112, 114; 212, 214) (see p. 5 [0056] – lines 11-16 and [0063] – 7th – 9th lines from the bottom).

Claim(s) 1, 4, 6, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Childress (10918748).
As to Claim 1, Childress (‘748) discloses an apparatus (see Figures 1-12), comprising: 
a sanitization system (100) configured to sanitize, at least in part, an interior space of a room (102) (see Figures ), the sanitization system (100), including: 
a control system (128) being configured to be positioned relative to the interior space of the room (102) (see Col. 5 lines 35-36); and 
the control system (128) also being configured to be in electrical communication with: 
a sensor assembly (130) being configured to be positioned in the interior space of the room (102) (see Figure 1); and 
a door-locking mechanism (112) being configured to be operatively connected to a door (110) (see Figure 1), in which the door (110) is an entrance to the interior space of the room (102) (see entire document, particularly Figure 1); and 
a sanitation-light source (116, 118, 126) being configured to be positionable in the interior space of the room (102) (see Col. 5 lines 9-17 – particularly lines 13-17).

As to Claim 4, Childress (‘748) discloses that the control system (128) is further configured:
to receive a presence status indicator signal from the sensor assembly (130) (see Col. 5 lines 51-56); and 
the sensor assembly (130) is further configured to: 
detect, at least in part, the presence of a person located in a predefined portion of the interior space of the room (102) (see Col. 5 lines 51-56); and 
transmit the presence status indicator signal to the control system (128) in response to the sensor assembly (130) detecting the presence of the person located in the interior space (see Col. 5 lines 51-57).

As to Claim 6, Childress (‘748) discloses that the control system (128) is further configured to:
transmit a light-source control signal to the sanitation-light source (116, 118, 126) (see entire document, particularly Col. 5 lines 32-42 and 56-59, Col. 6 lines 1-27); and 
the sanitation-light source (116, 118, 126) is further configured to: 
receive the light-source control signal from the control system (128), in which the light-source control signal, in use, selectively turns ON and OFF the sanitation-light source (116, 118, 126) (see entire document, particularly Col. 5 lines 32-42 and 56-59, Col. 6 lines 1-27); and 
selectively emit a sanitation light into the interior space of the room (102), in response to the sanitation-light source (116, 118, 126) receiving the light-source control signal in such a way that the sanitation light, which is emitted by the sanitation-light source (116, 118, 126) during use, sanitizes, at least in part, the interior space of the room (102) (see entire document, particularly Col. 5 lines 32-42 and 56-59, Col. 6 lines 1-27).

As to Claim 15, Childress (‘748) discloses that the control system (128) is further configured:
be housed and supported by a housing assembly (i.e. the outer casing of 128 – see Figure 1), in which the housing assembly (i.e. the outer casing of 128 – see Figure 1) is configured to be positionable in the interior space of the room (102) (see Col. 5 lines 35-36).

As to Claim 17, Childress (‘748) discloses that the control system (128) is further configured:
cooperate with the sensor assembly (130) that is configured to be supported by a housing assembly (i.e. casing of 130 – see Col. 5 lines 43-46) in such a way that the sensor assembly (130): 
is positionable in the interior space of the room (102) (see Figure 1, Col. 5 lines 43-44); and 
faces, in use, the interior space of the room (102) once the housing assembly (i.e. casing of 130 – see Col. 5 lines 43-46) is positioned in the interior space of the room (102) (see Figure 1).

As to Claim 18, Childress (‘748) discloses that the control system (128) is further configured:
cooperate with the sanitation-light source (116, 118, 126) that is configured to be supported by a housing assembly (122) in such a way that the sanitation-light source (116, 118, 126): 
is spaced apart from the sensor assembly (130) (see Figure 1); and 
is positionable in the interior space of the room (102) (via 120 and 122 - see Col. 5 lines 9-22, Col. 6 lines 18-20); and 
faces, in use, the interior space of the room (102) once the housing assembly (122) is positioned in the interior space of the room (102) (see Figures 8-12).

Allowable Subject Matter
Claims 7-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20150004061, 20150347910, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799